            Case 1:20-cv-00815-DAD-JLT Document 15 Filed 03/05/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
      REBEKAH KEARN,                                 )     Case No. 1:20-cv-00815-NONE-JLT
11                                                   )
                     Plaintiff,                      )     ORDER DIRECTING THE CLERK OF
12                                                   )     COURT TO ASSIGN A DISTRICT
              v.                                     )     JUDGE TO THIS ACTION AND TO
13                                                   )     CLOSE THE CASE
      SYNCHRONY BANK, Does 1-10                      )     (Doc. 14)
14    inclusive,                                     )
                                                     )
15                   Defendant.                      )
                                                     )
16

17          The parties have filed a stipulation to dismissal the action with prejudice under Federal Rules of
18   Civil Procedure Rule 41(a)(1)(A)(ii), with each side to bear their own fees and costs. (Doc. 14)
19   Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose of closing this
20   case and then to close this action.
21
     IT IS SO ORDERED.
22

23      Dated:     March 5, 2021                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
